Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the reply to the restriction requirement dated 4/14/2022 which cancels claims 13-20.  Claims 1-12 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “primary and secondary fuel passages” and later “one or more of the primary and secondary fuel passages”.  It is unclear whether this limitation requires a primary fuel passage and a secondary fuel passage or if it requires multiple primary fuel passages and multiple secondary fuel passages or one of one type of passage and multiple of the other type of passage.  Clarification is required.
Claim 2 recites “flow divider valves of the fuel injectors”.  It is unclear if each fuel injector has multiple flow divider valves or if the collection of fuel injectors has multiple flow divider valves.  Clarification is required. 
Claim 4 recites “purging valves of the fuel injectors”.  It is unclear if each fuel injector has multiple purging valves or if the collection of fuel injectors has multiple purging valves.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson et al. (US 2011/0036092).
Regarding claim 1, Lawson discloses a method of purging fuel injectors (110, paragraph 12 describes a plurality of fuel nozzles 110) of a gas turbine engine (paragraph 1), the fuel injectors fluidly connected to a fuel manifold (124) and having primary and secondary fuel passages (see 112 rejection above, this is understood to require one primary fuel passage and one secondary fuel passage, which are 101 and 105) fluidly connectable to the fuel manifold (Figure 1), the method comprising: 
selectively fluidly disconnecting one or more of the primary and secondary fuel passages from the fuel manifold (this occurs via valves VGC-4 and VGC-3, which figure 1 shows both as closed); and 
purging the one or more of the primary and secondary fuel passages by injecting a purging fluid (compressor discharge air from 113) into the one or more of the primary and secondary fuel passages the fuel manifold (Figure 1 shows valves VA13-13, VA13-14, VA13-3 and VA13-4 as open, allowing purging fluid to 101 and 105).
Regarding claim 2, Lawson discloses wherein the selectively fluid disconnecting the one or more of the primary and secondary fuel passages from the fuel manifold includes moving flow divider valves (VGC-4, each fuel nozzle 110 has a respective VGC-4 valve) of the fuel injectors (See 112 section above.  For purposes of examination this limitation is assumed to mean that each fuel injector has a respective flow divider valve) from a first position in which the fuel manifold is fluidly connected to both of the primary and secondary fuel passages to a second position in which the fuel manifold is disconnected from the one or more of the primary and secondary fuel passages (Figure 1 shows that when both VGC-4 and VGC-3 are open, i.e. a first position, the fuel manifold is fluidly connected to both passages, and when VGC-4 is closed, i.e. a second position, the primary fuel passage is disconnected from the fuel manifold).
Regarding claim 3, Lawson discloses wherein the purging of the one or more of the primary and secondary fuel passages includes flowing the purging fluid into the one or more of the primary and secondary fuel passages downstream of the flow divider valves (Figure 1 shows the purging fluid flows through the passages 102 and 106 downstream of the flow divider valve VGC-4).
Regarding claim 4, Lawson discloses wherein the purging of the one or more of the primary and secondary fuel passages includes moving purging valves of the fuel injectors (See 112 section above.  For purposes of examination this limitation is assumed to mean that each fuel injector has a purging valve. VA13-13, each fuel injector 110 has a respective purging valve VA13-13.)  from a first purging valve position (closed, shown in figure 7) in which fluid communication between a source of the purging fluid (113) and the one or more of the primary and secondary fuel passages is limited to a second purging valve position (open, shown in figure 1) in which the source of the purging fluid is fluidly connected to the one or more of the primary and secondary fuel passages.
Regarding claim 7, Lawson discloses wherein the purging of the one or more of the primary and secondary fuel passages includes purging both of the primary and secondary fuel passages (Figure 1 shows that when VA13-13, VA13-14, VA13-3 and VA13-4 are all open both the primary 101 and the secondary 105 fuel passages are purged).
Regarding claim 8, Lawson discloses wherein the injecting of the purging fluid includes injecting compressed air (compressor discharge air CPD 113).
Regarding claim 9, Lawson discloses wherein the injecting of the compressed air includes drawing air from a compressor section of the gas turbine engine (CPD 113 is the compressor discharge air, i.e. air from a compressor section of the gas turbine) and injecting the drawn compressed air to the fuel injectors (Figure 1).
Regarding claim 10, Lawson discloses wherein the injecting of the compressed air includes injecting the compressed air from a pressurized reservoir (CPD 113 is a pressurized reservoir of air).
Regarding claim 11, Lawson discloses wherein the injecting of the purging fluid includes flowing the purging fluid into a purging fluid manifold (114) extending around a central axis of the gas turbine engine (Lawson does not explicitly describe the purging air manifold 114 as extending around a central axis of the gas turbine; however, paragraph 12 describes purging multiple fuel nozzles 110 (with only one shown in figure 1), so the manifold 114 would necessarily have to have a portion which extends around the axis of the engine to reach additional fuel nozzles 110) and injecting the purging fluid from the purging fluid manifold to the fuel injectors (Figure 1 and paragraph 12).
Regarding claim 12, Lawson discloses wherein the injecting of the purging fluid includes fluidly connecting independently each of the fuel injectors to the source of the purging fluid via respective fluid lines (Figure 1 shows only one fuel injector and paragraph 12 describes a plurality, and each fuel injector 110 would have a respective set of valves and lines which connect to the air manifold 114, and those respective purging valves each independently connect the fuel injector to the source of purging air 113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 2011/0036092) in view of Norris et al. (US Patent 6,729,135).
Regarding claim 5, Lawson discloses all the essential features of the claimed invention except wherein the moving of the purging valves includes moving the purging valves from the first purging valve position to the second purging valve position when a fuel pressure into the one or more of the primary and secondary fuel passages becomes less than a threshold pressure.
Norris teaches wherein the moving of the purging valves includes moving the purging valves from the first purging valve position to the second purging valve position when a fuel pressure into the one or more of the primary and secondary fuel passages becomes less than a threshold pressure (Claim 20 describes moving the purge valve into a purge mode, i.e. from a closed or first position into an open or second position, when the pressure of the liquid fuel decreases, and col. 1, l. 59 – col. 2, l. 2 describes this further).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson’s invention to include wherein the moving of the purging valves includes moving the purging valves from the first purging valve position to the second purging valve position when a fuel pressure into the one or more of the primary and secondary fuel passages becomes less than a threshold pressure in order to ensure that should the system leak, purge air will leak into the fuel system rather than fuel leak into the fuel nozzle as suggested and taught by Norris in col. 5, ll. 6-25.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US 2011/0036092) in view of Sabelhaus et al. (US 2013/0118178).
Regarding claim 6, Lawson discloses all the essential features of the claimed invention except wherein the purging valves are electro-mechanical valves, the moving of the purging valves includes powering the electro-mechanical valves to move the purging valves from the first purging valve position to the second purging valve position.
wherein the purging valves are electro-mechanical valves, the moving of the purging valves includes powering the electro-mechanical valves to move the purging valves from the first purging valve position to the second purging valve position (paragraph 18 describes the system having a controller 18 which controls the gas fuel purge system, i.e. the valves move in response to the electrical signal sent by the controller and are thus electro-mechanical valves).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson’s invention to include wherein the purging valves are electro-mechanical valves, the moving of the purging valves includes powering the electro-mechanical valves to move the purging valves from the first purging valve position to the second purging valve position in order to avoid coking, backflow of combustion products into the gas fuel lines and nozzles and deterioration of engine hardware as suggested and taught by Sabelhaus in paragraph 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741